Citation Nr: 0809496	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
by means of a February 2004 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims that service connection is warranted for 
asthma, due to his exposure to certain chemicals while in the 
military.  These chemicals, it is alleged, are known to be 
hazardous and could cause respiratory problems.  See February 
2008 Written Brief Presentation.  

The Board observes that neither asthma, nor any other chronic 
respiratory or pulmonary disorder was shown in the course of 
the veteran's service to include his September 1954 
separation examination.

An October 1954 VA examination revealed no significant 
findings on chest X-ray study.  Physical examination noted a 
few scattered rhonchi in the left lower lung base which 
cleared after the appellant coughed.  A pertinent diagnosis 
was not made.

A March 2003 letter from John J. Mark, D.O., notes that the 
veteran had been under his care since 1989 for severe asthma.  
The veteran provided a history of exposure to chemicals such 
as Carbontetrachloride (a known carcinogen), Zinc Chromate (a 
known respiratory irritant), as well as other various paints 
and lacquers also known for being respiratory irritants.  
Assuming the veteran's claimed chemical exposure to be true, 
Dr. Mark opined that the veteran's severe asthma and 
irreversible airway disease was "caused directly by his 
exposure to these chemicals during his service...."  He added 
that while the veteran smoked an occasional cigarette he had 
never been a heavy smoker.  Dr. Mark stated that he knew of 
no other environmental factors that would cause the level of 
the veteran's severe airway disease.  

The report of an October 2004 VA respiratory examination 
shows that the veteran informed the examiner that he had 
suffered from shortness of breath for the last 10 years 
(since 1994).  The examiner noted that the veteran was not 
asthmatic.  Chronic obstructive pulmonary disease was 
diagnosed.  The examiner opined that it was "not as likely 
as not that his chronic obstructive pulmonary disease is 
secondary to service."  The examiner also commented on VA 
outpatient treatment findings from July 2003 which indicated 
"The patient is a 70-year-old white male with a history of 
some chemical exposure, increasing cough with sputum 
production.  Unsure whether his exposure was the cause of 
anything.  Most of these chemicals cause acute irritation and 
this patient was minimally exposed.  Working with planes was 
not his everyday routine and he was without symptoms at the 
time of exposure, as per patient."  The examiner added that 
the veteran most likely had "irreversible disease due to 
longstanding untreated disease, with remodeling of the 
airways."  He additionally opined that the veteran's 
shortness of breath was not secondary to chemicals while in 
the military.

Review of the above-mentioned July 2003 VA outpatient 
treatment record also shows that the veteran provided a 
history of chemical exposure.  He added that his shortness of 
breath had been occurring for the past 10 to 15 years (1993 
to 1998).  The record also noted that the veteran may have 
pulmonary hypertension with right heart failure.  

A September 2005 letter addressed to Dr. Mark and written by 
Nathan Rothman, M.D., a pulmonologist, indicates that the 
veteran had been referred to him for evaluation.  As before, 
the veteran provided a history of exposure to certain 
specifically named chemicals while in the military. The 
veteran also reported working post-service in manufacturing 
and installing aluminum windows.  The veteran stopped working 
a few years ago due to severe respiratory problems.  
Following examination of the veteran Dr. Rothman opined that 
the veteran had "developed chronic bronchial asthma which 
had progressed to chronic bronchitis with chronic obstructive 
pulmonary disease of a moderate degree."  He added that as 
the veteran was only an occasional smoker, "one would have 
to attribute the development of his chronic lung disease to a 
combination of exposure in the [A]rmy to toxins, irritants, 
lacquers, and paints."  

Finally, following a January 2006 VA respiratory examination 
obstructive pulmonary disease was diagnosed.  Notably, the 
examiner stated that she could not offer an opinion as to 
whether the veteran's current pulmonary problems were 
secondary to his in-service exposure to chemicals without 
resorting to mere speculation.  

The above-cited VA and private reports provide not only 
conflicting etiological opinions, but conflicting diagnoses 
as well.  Thus, the question of whether the veteran in fact 
currently has asthma (or any other respiratory disorder), and 
if so, whether it is proximately due to or the result of his 
military service is a medical question which requires a 
medical examination and opinion.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should arrange for the veteran 
to be afforded a VA examination conducted 
by a board certified pulmonologist to 
determine the etiology of any current 
pulmonary/respiratory disorder.  The 
examiner must review the entire claims 
folder to include the March 2003 and 
September 2005 private physician letters 
and VA respiratory examination reports 
dated in October 2004 and January 2006.  
The examiner must also examine the 
appellant, and thereafter:  

(A)  Diagnose any and all 
respiratory/pulmonary disorders currently 
affecting the veteran.  

(B)  Assume that the veteran was in fact 
exposed to the specific chemicals which 
he alleges he was in-service, and opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed pulmonary disorder was caused 
by military service.  

All indicated tests and studies, to 
include pulmonary function testing, must 
be accomplished.  The examination report 
must contain medical history and clinical 
findings, and a rationale for any and all 
medical conclusions rendered.  If 
clinical findings cannot be medically 
determined, and if an opinion cannot be 
offered without resort to mere 
conjecture, this should be noted and 
explained.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2007).

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



